Order entered February 22, 2019




                                                     In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                            No. 05-18-01333-CV

                                    IN RE BRUCE BISHOP, Relator

                     Original Proceeding from the 68th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-18-14298

                                                   ORDER
                                    Before Justices Bridges and Brown1

        Before the Court is real party in interest Margaret O’Brien’s motion for rehearing and

motion to dismiss. We DENY both motions.


                                                              /s/     DAVID L. BRIDGES
                                                                      JUSTICE




1
 Justice Jason Boatright sat on the original panel. However, as of January 1, 2019, he is no longer a member of the
Court and did not participate in deciding the motion for rehearing or the motion to dismiss. See TEX. R. APP. P.
41.1(b).